       Case 2:19-cv-12497-ILRL-DPC Document 305 Filed 07/09/21 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

CRAIG COUTURIER                                               CIVIL ACTION

VERSUS                                                        NO. 19-12497

BARD PERIPHERAL VASCULAR,                                     SECTION: “B”(2)
INC. AND C.R. BARD, INC.
                                      ORDER

       Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.’s

motions for leave to exceed page limit (Rec. Doc. 271) and to file

exhibits under seal (Rec. Doc. 273), and plaintiff Craig Couturier’s

motion for leave to file exhibits under seal (Rec. Doc. 275) are

GRANTED.

       IT IS ORDERED that defendant Bard is granted leave to exceed the

page   limit   imposed   by   Local   Rule    7.7    for    their   memorandum   in

opposition to plaintiff’s omnibus motion in limine (Rec. Doc. 271-3).

       IT IS FURTHER ORDERED that the following exhibits submitted in

support of defendants’ opposition to plaintiff’s motions in limine

shall be FILED UNDER SEAL subject to later changes:

          • A true and correct copy of the Deposition of William R.
       Little, taken July 27, 2016;

          • A true and correct copy of Ex. 2005 to the Deposition of
       William R. Little, taken July 27, 2016;

          • A true and correct copy of              Janet   Hudnall’s   Deposition
       Transcript dated November 1, 2013;
   Case 2:19-cv-12497-ILRL-DPC Document 305 Filed 07/09/21 Page 2 of 3




       • A true and correct copy of the trial transcript of the
    Booker v. C. R. Bard, Inc., MD-15-02641-PHX-DGC, Trial Tr.
    Day 10 (D. Ariz. Mar. 28, 2018);

       • A true and correct copy of the trial transcript of the
    Hyde v. C. R. Bard, Inc., MD- 15-02641-PHX-DGC, Trial Tr. Day
    9 (D. Ariz. Sept. 28, 2018);

       • A true and correct copy of the Alternative Life Care
    Plan for Craig Couturier, prepared by Beth Greenbaum, Ph.D.,
    M.Ed., CLCP, CRC, served on January 8, 2021;

       • True and correct copies of all consent forms signed by
    Plaintiff’s wife, Mrs. Melissa Couturier, the Consent to
    Administration    of    Blood   and/or    Blood   Components,
    Acknowledgement of Patient Consent (1), Information About
    Blood Transfusions – Patient Information, Conscious Sedation,
    Acknowledgment of Patient Consent (2), Patient Consent to
    Medical Treatment or Surgical Procedure, Consent, Consent
    Form Attachment, and Acknowledgment of Patient Consent (3);

       • A true and correct copy of the Deposition of Frederick
    B. Rogers, M.D., dated July 18, 2017;

       • A true and correct copy of the Deposition of Dr. Suzanne
    Parisian, taken September 25, 2014;

       • A true and correct copy of the Expert Report of Donna-
    Bea Tillman, Ph.D., MPA, FRAPS, dated April 14, 2017; and

       • A true and correct copy of the Trial Transcript Day 8 in
    Booker v. C. R. Bard, Inc. (In re Bard IVC Filters Prods.
    Liab. Litig.), No. 2:15-md-02641-DGC (D. Ariz. Mar. 26,
    2018).

    IT IS FURTHER ORDERED that the following exhibits in support

of plaintiff’s response to defendants’ motions in limine shall

be FILED UNDER SEAL subject to later changes:

       •   Exhibits 1 and 4 Plaintiff’s Response in Opposition to
           Defendants’ Motion in Limine No. 1. (Rec. Doc. 274)


                                   2
Case 2:19-cv-12497-ILRL-DPC Document 305 Filed 07/09/21 Page 3 of 3




    •   Exhibits 1, 2, 4, 5, 7, 18, 19, 23 and 24 Plaintiff’s
        Response in Opposition to Defendants’ Motion in Limine
        No. 3. (Rec. Doc. 263)

    •   Exhibits 7, 16, 18, and 19 to Plaintiff’s Response in
        Opposition to Defendants’ Motion in Limine No. 5. (Rec.
        Doc.268).

    •   Exhibits 2 and 3 to Plaintiff’s Response in Opposition
        to Defendants’ Motion in Limine No. 6. (Rec. Doc. 264).

    •   Exhibits 5, 6, 9, 15, 16, 18, 20, 23, 24, 25, 26, 27,
        28, and 29, to Plaintiff’s Response in Opposition to
        Defendants’ Motion in Limine No. 18. (Rec. Doc. 266).
 New Orleans, Louisiana this 9th day of July, 2021



                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                3
